office_of_chief_counsel internal_revenue_service memorandum number release date uilc date date to m k mortensen associate area_counsel small_business self employed cc sb slc attn mark h howard from curt wilson assistant chief_counsel administrative provisions and judicial practice procedure and administration subject significant service_center advice form_1041 and application of sec_6702 this chief_counsel_advice responds to your memorandum dated date requesting reconsideration of the position taken in the memorandum issued on date concerning form_1041 and application of sec_6702 in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether form sec_1041 by which purported trusts claim refunds in the amount of social_security_taxes paid_by the putative trust’s fiduciary should be treated as valid returns under sec_6011 conclusion we believe a reviewing court would probably find the described form sec_1041 valid returns under sec_6011 unless entries on the returns or attached correspondence negate the intent to file regardless of the validity of the return however the service must make an independent business decision on whether to process these documents we recommend scaf-129429-02 wli page that the service generally follow the procedures for processing frivolous claims set forth in irm sec_4 facts since the service centralized the frivolous_return program in ogden utah in january of the service has received numerous form sec_1041 from individuals claiming a refund of all social_security_taxes paid during their lifetime promoters of this scheme advise individuals to request a lifetime earnings statement from the social_security administration and to request an employer_identification_number from the internal_revenue_service service as a basis for preparing the claim the promoter return preparer uses these two items to prepare the form_1041 for the individual and charges the individual a fee the form_1041 lists the individual’s name followed by the word trust and the form_1041 lists the name of the individual filing the form as the fiduciary of the trust it appears the individual enters the lifetime earnings subject_to social_security_tax as the total income on the form_1041 and then claims a deduction for the same amount on the line for fiduciary fees after claiming a deduction for exemptions the individual reports a negative taxable_income and zero tax_liability the individual then reports the lifetime social_security withholdings as withholdings on the return and claims a refund for that amount criminal investigation advises that some but not many of these individuals have created pro forma trust documents most but not all of these form_1041 claims originate in the atlanta area your office advises that criminal investigation has transferred a large number of these form sec_1041 to the ogden campus and you expect that the compliance employees will have over big_number of these documents to process we assume that based on the identification and collection of these documents by criminal investigation you will be able to show that the trusts are shams law and analysis in the significant service_center advice issued date this office concluded that the service should treat these form sec_1041 as valid returns under sec_6011 unless entries on the returns or attached correspondence negate the intent to file you request reconsideration of this position we have carefully reviewed your comments but after consideration of your arguments this office reaffirms the position that a reviewing court would probably find the described form sec_1041 valid returns under sec_6011 in analyzing this issue it is helpful to examine the existing case law as the issue of what constitutes a valid_return is frequently litigated in an early case addressing the issue the supreme court indicated that a defective or incomplete return may be sufficient to start the running of the period of limitation if it is a specific statement of the items of income deductions and credits in compliance with the scaf-129429-02 wli page statutory duty to report information to have such effect however the return must honestly and reasonably be intended as such 280_us_453 in 293_us_172 the taxpayer filed its original income and profits tax_return for its fiscal_year ending date in date although the revenue act of required taxpayers to file a new or supplemental income and profits tax_return if the original return had been prepared pursuant to the provisions of the revenue act of and additional tax was due under the revenue act of the taxpayer did not file a new or supplemental return when the commissioner issued a deficiency_notice to the taxpayer in date the taxpayer alleged that the notice was barred because the period of limitations for assessment had expired the commissioner argued that the period of limitations for assessment had not begun because the return received from the taxpayer in date was a nullity the supreme court disagreed and determined that the period of limitations had expired the court acknowledged that the taxpayer had not complied with the requirement to file a second return nevertheless the court held that the original return was sufficient to begin the period of limitations the court concluded that for purposes of the statutes of limitations perfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law this is so even though at the time of filing the omissions or inaccuracies are such as to make amendment necessary u s pincite citation omitted thus if a document substantially complies with the requirements for making a return it is sufficient as a return for purposes of the period of limitations whether or not such document is flawed id see also germantown trust co v commissioner u s pincite fiduciary return filed by the taxpayer was a return for purposes of the statute_of_limitations notwithstanding that the return was flawed inasmuch as the taxpayer was required to file a corporate return and not a fiduciary return the most recent supreme court reaffirmation of the test articulated in florsheim and zellerbach is found in 464_us_386 there the taxpayer filed a return which he conceded was false or fraudulent with the intent to evade law id pincite he later filed a nonfraudulent amended_return the taxpayer argued that the original return to the extent it was fraudulent was a nullity for purposes of the statute_of_limitations the court disagreed noting that the fraudulent original returns purported to be returns were sworn to as such and appeared on their faces to constitute endeavors to satisfy the law although those returns in fact were not honest the holding in zellerbach does not render them nullities id pincite scaf-129429-02 wli page the lower courts have subsequently synthesized the criteria enunciated by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff'd per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining the failure_to_file_penalty of sec_6651 of the code a document that does not meet the substantial compliance standard is a not a return for purposes of the code as your comments validly point out the ‘honest and reasonable attempt prong of the substantial compliance standard is the prong where these form sec_1041 would be most vulnerable apart from the so-called tax protestor cases see eg 618_f2d_280 5th cir zeros and constitutional objections 627_f2d_830 7th cir 426_f2d_519 10th cir beard 78_tc_558 and sochia v commissioner t c memo there is little authority for determining what constitutes an honest and reasonable attempt to satisfy the requirements of the tax law courts however have been reluctant to declare defective or incomplete returns as nullities in the absence of protestor language cases such as badaracco steines v commissioner tcmemo_1991_588 frivolous schedule c claiming dollar_figure billion loss and nicolaisen v commissioner tcmemo_1985_120 are typical as discussed above although the supreme court in badaracco recognized that the taxpayer filed returns that were fraudulent the supreme court declared them valid for purposes of starting the statute_of_limitations noting that a lthough those returns in fact were not honest the holding in zellerbach does not render them nullities badaracco u s pincite therefore despite the fact that a return may erroneously fraudulently or frivolously claim a refund for the individual’s lifetime social_security withholdings it may still be considered a valid_return for purposes of starting the statute_of_limitations on assessment see also the cases in which returns that contain a series of zeros were also found to be valid 618_f2d_74 9th cir the ninth circuit in 925_f2d_356 9th cir subsequently affirmed its position in long this position has also been adopted by the eighth circuit in 727_f2d_681 8th cir the opposing authority is represented by 618_f2d_280 5th cir cert_denied 449_us_868 see also 638_f2d_182 10th cir 738_f2d_157 6th cir under the circumstances we think that a reviewing court would probably conclude that the form sec_1041 evince an honest and reasonable attempt to satisfy the tax law under the scaf-129429-02 wli page traditional substantial compliance standard the documents do not contain overt constitutional objections to the income_tax and are not otherwise characterized by traditional tax protestor arguments we believe however that attached correspondence could affect the determination of whether a return is valid for purposes of processing in general we believe that attachments would not affect the determination that the documents in question are returns for processing purposes however attachments might contribute to the determination whether the documents meet one of the four factors of the substantial compliance standard cited in beard for example in 114_tc_136 the tax_court found that an attached disclaimer negated the meaning of a jurat and that the substantial compliance standard was not met on the other hand correspondence attached to the return may be considered protected free speech in which case courts have taken the view that the validity of the return is unaffected by additional correspondence 589_fsupp_1516 w d la if a service employee finds correspondence or attachments included with returns which they believe could affect any of the answers in the service_center advice they should seek further advice from appropriate service personnel independent business decision although we conclude that these form sec_1041 likely satisfy the criteria for treatment as returns within the meaning of sec_6011 of the code we recognize that these claims for refund have no substantive merit even if taxpayers file refund suits on these claims they will not be able to prevail in litigation accordingly the service may make an independent business judgment not to formally process these documents your office points out that compliance employees will have over big_number of these documents to process the service may decide that its resources and manpower may be better spent engaged in other projects we do not believe however that these returns should be ignored and not processed solely on the grounds that they are nullities if these form sec_1041 are not processed in some manner the service will not be able to impose the frivolous_return penalty under sec_6702 of the code in addition if these form sec_1041 are not processed as claims for refund it potentially delays the service having an opportunity to test whether the filing of these form sec_1041 by individuals qualifies as a good_faith attempt to comply with the law the filing of an original document reflecting an overpayment constitutes a claim_for_refund until the service disallows the claim the limitations_period for filing suit in district_court or the court of federal claims remains open finally processing these returns claims for refund and entering the data into the service’s master_file system will assist tax_administration as the data mining of information in the master files is one of the investigative techniques criminal investigation uses to uncover trends and to identify potential subjects for investigation and prosecution scaf-129429-02 wli page processing these form sec_1041 would not preclude the service from later contending that the return is invalid after the claim_for_refund has been denied and that individual files a refund action suit but if these form sec_1041 are not processed it potentially delays the service from having an opportunity to test whether the filing of these form sec_1041 by individuals qualifies as a good_faith attempt to comply with the law the potential delay flows from the fact that until the service disallows the claim the limitations_period for filing suit in district_court or court of federal claims remains open indefinitely thus creating a disincentive for the individual to sue promptly therefore if the business decision is made to process these documents we recommend that the service issue a formal notice of claim disallowance as provided by sec_6532 to start the limitations_period running once the notice of claim disallowance is issued the individual has two years to challenge the claim disallowance in court we also note that procedures for employees filing claims for refund under the federal_insurance_contributions_act fica are set forth in sec_31_6402_a_-2 have not been followed here the regulation provides that an employee may file a claim_for_refund of fica_taxes erroneously withheld by his employer if the employee is not reimbursed by his employer for the erroneously withheld tax the employee does not authorize the employer to file a claim_for_refund the employee has not claimed the amount of overwithheld fica_taxes as a credit against his income_tax_liability and the overcollection cannot be corrected under the rules of sec_31_3503-1 which permit erroneously withheld fica_taxes to be applied against an employee’s liability if any for taxes due under the railroad_retirement_tax_act the refund claim must include a statement by the employee which sets forth whether he has claimed any portion of the overcollection as a credit against income_tax_liability and must include a statement obtained if possible from the employer setting forth the extent if any of any overpayment which has been claimed as a refund by the employer or authorized by the employee to be so claimed if the employer does not furnish the employee with such a statement the employee’s refund claim must set forth the facts to the best of the employee’s knowledge and explain the employee’s inability to obtain the statement from his employer sec_31_6402_a_-2 the failure to comply with these procedures may provide an alternative basis for disallowing the claim accordingly if the business decision is made to process these documents we recommend that the service generally follow the procedures for processing frivolous claims set forth in irm sec_4 the service should send a letter informing the individual of their frivolous position including publication and include form_2297 waiver of statutory notification of claim disallowance and form_3363 acceptance of proposed disallowance of claim_for_refund_or_credit to allow rescission of the frivolous claim the letter should invite the individual to present proof that the trust filing the document and making the refund claim is not a sham scaf-129429-02 wli page if a response is received with both forms signed disregard the previous filings and attach forms to original returns in this situation do not assess the frivolous_return penalty update the inventory record with closure close case controls if no response or a frivolous response is received assess the frivolous_return penalty against the individual send letter 105c claim disallowed using penalty claim disallowance procedures see irm claims processing file the case under tc290 dln and update the inventory record with closure history txmod 105csent and close the case frivolous responses to 105c letters should be associated with the case file under the tc290 dln your office contends that the acceptance of these form sec_1041 will create additional practical problems because it will increase the likelihood that the service will issue erroneous refunds with the practical problems of collecting these refunds we recognize your concerns and if the business decision is made to process these returns we recommend that the service put in place safeguards to make sure that erroneous refunds are not issued in these cases accordingly if the service decides to process these documents we recommend that the service take appropriate steps to adjust the accounts of the affected individuals do not credit the individual’s account when processing the return in cases where the service has not issued refunds and the service has entered a credit_amount and the appropriate freeze code on the individual’s account to ensure that the claimed overpayment was not refunded the service should reverse the reported prepayment_credits withholding on the account this action would bring the individual’s account into balance since the reported tax_liability on the return was zero and the prepayment_credits after the reversal are zero a zero balance in the account would help prevent the accidental lifting of the freeze code that causes the issuance of an erroneous refund finally we believe it is important these returns claims for refund be processed and the data entered into the service’s master_file system criminal investigation advises that data mining of information in the master files is one of these investigative techniques they use to uncover trends and to identify potential subjects for investigation and prosecution this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
